COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 IVAN KEITH COLVIN,                             §
                                                                No. 08-13-00076-CV
                  Appellant,                    §
                                                                  Appeal from the
 v.                                             §
                                                            171st Judicial District Court
 SHANKER SUNDRANI, M.D.,                        §
                                                              of El Paso County, Texas
                  Appellee.                     §
                                                               (TC#2012-DCV05436)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 5TH DAY OF JUNE, 2013.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.